

THIRD AMENDED AND RESTATED
 
ROSS STORES, INC.
 
NONQUALIFIED DEFERRED COMPENSATION PLAN
 
          THIS THIRD AMENDED AND RESTATED ROSS STORES, INC. NONQUALIFIED
DEFERRED COMPENSATION PLAN (the “Plan”) amends and restates the Ross Stores,
Inc. Nonqualified Deferred Compensation Plan, adopted January 1, 1994, and last
amended and restated January 1, 1996, by Ross Stores, Inc., a Delaware
corporation (“Ross”). The purpose of the Plan is to provide deferred
compensation for a select group of management or highly compensated employees of
Ross and its subsidiaries. The primary purpose of this restatement is to modify
the Plan to comply with section 409A of the Code. This Plan as restated is
effective December 31, 2008. Under applicable guidance, no retroactive amendment
to January 1, 2005, the effective date of section 409A of the Code and the
commencement of the good faith compliance period, is required.
 
ARTICLE I
 
DEFINITIONS
 
          The following definitions shall govern the Plan:
 

     
1.1 “Additional Contribution” means a discretionary contribution by the Employer
on behalf of a Participant pursuant to Section 3.6.
 
1.2 “Annual Bonus” or “Bonus” means any performance-based compensation, that
meets the requirements of Treasury Regulation section 1.409A-1(e), earned by a
Participant under the Employer’s annual cash bonus plan, the amount of or
entitlement to which is contingent on the satisfaction of preestablished
organizational or individual performance criteria relating to a performance
period of at least twelve (12) consecutive months. Organizational or individual
performance criteria are considered preestablished if established in writing no
later than ninety (90) days after the commencement of the Bonus performance
period. Bonus compensation does not include any amount or portion of any amount
that will be payable regardless of performance based upon a level of performance
that is substantially certain to be met at the time the criteria is established.
 
1.3 “Beneficiary” means one or more persons, trusts or other entities entitled
to receive Benefits which may be payable under the Plan upon a Participant’s
death as determined under Article VI.
 
1.4 “Benefits” means the amount(s) credited to a Participant’s Deferral Account.
 
1.5 “Board of Directors” or “Board” means the Board of Directors of Ross Stores,
Inc.

 

--------------------------------------------------------------------------------

 


     
1.6 “Bonus Deferral” or “Bonus Deferral Amount” means the dollar amount or
percentage of his or her Annual Bonus which a Participant elects to defer by
making a Bonus Deferral Election pursuant to Section 3.2.
 
1.7 “Bonus Deferral Election” means an election to defer an Annual Bonus as
provided in Section 3.2.
 
1.8 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
section of the Code includes such section and any comparable section or sections
of any further legislation that amends, supplements or supersedes such section.
 
1.9 “Deferral Account” means the book entry account established under the Plan
for each Participant to which shall be credited the Participant’s Salary
Deferrals, Bonus Deferrals, any Additional Contributions and/or Matching
Contributions made pursuant to Article III, adjusted for deemed Investment Gain
or Loss determined under Article IV, and reduced by any distributions made to
the Participant and any charges which may be imposed on such Deferral Account
pursuant to the terms of the Plan. As provided in Article IV, the Deferral
Account may include a Pre-2005 Deferral Account and a Post-2004 Deferral
Account.
 
1.10 “Distribution Date” means a date elected solely at the discretion of the
Plan Administrator that is within the ninety (90) day period following the
Participant’s Termination Event, provided, however, that, with respect to a
Participant’s Post-2004 Deferral Account, if at the time of the Participant’s
Separation from Service, he or she is a Specified Employee, his or her
Distribution Date may not be before the date that is six (6) months after the
date of Separation from Service and payments to which a Specified Employee would
otherwise be entitled during the first six (6) months following the date of
Separation from Service shall be accumulated and paid on the first of the
seventh (7th) month following the date of Separation from Service, or at the
sole discretion of the Plan Administrator within ninety (90) days thereafter.
 
1.11 “Distribution Election” means an election by a Participant at the time of
his or her Salary Deferral Election and/or Bonus Deferral Election, on any
Election Form designating the event or time of distribution and method of
payment of Benefits made in accordance with Sections 5.1 and 5.2, with respect
to a Participant’s Post-2004 Deferral Account, or Appendix A, with respect to a
Participant’s Pre -2005 Deferral Account.
 
1.12 “Effective Date” means the effective date of this Third Amended and
Restated Ross Stores, Inc. Nonqualified Deferred Compensation Plan, December 31,
2008.
 
1.13 “Election Form” means the form prescribed by the Plan Administrator from
time to time by which a Participant makes a Salary Deferral Election and/or a
Bonus Deferral Election and elects the event or time of distribution and method
of payments under the Plan.
 
1.14 “Eligible Employee” means an employee of the Employer who is a member of a
select group of management or highly compensated employees as described in
Article II and who has been designated by the Plan Administrator, in the Plan
Administrator’s sole discretion, to be eligible to participate in the Plan.

 
2
 

--------------------------------------------------------------------------------

 


     
1.15 “Employer” means Ross Stores, Inc. or a subsidiary or a person or entity
that is under common control with Ross as defined in section 414(b) or 414(c) of
the Code.
 
1.16 “Entry Date” means January 1 of each year.
 
1.17 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
 
1.18 “Initial Entry Date” means a day designated by the Plan Administrator that
is not more than thirty (30) days after the date the Eligible Employee first
becomes eligible to participate in the Plan.
 
1.19 “Investment Gain or Loss” means the deemed investment gain which shall be
credited to the Participant’s Deferral Account, or the deemed investment loss
which will debited from the Participant’s Deferral Account pursuant to Article
IV.
 
1.20 “Matching Contribution” means the amount, if any, which the Employer
contributes on behalf of a Participant under the terms of Section 3.5.
 
1.21 “Participant” means an Eligible Employee who has elected to participate in
the Plan in accordance with Sections 3.1 or 3.2 or for whom Matching
Contributions or Additional Contributions are made in accordance with Sections
3.5 or 3.6.
 
1.22 “Plan” means this Third Amended and Restated Ross Stores, Inc. Nonqualified
Deferred Compensation Plan, as it may be amended from time to time.
 
1.23 “Plan Administrator” means the committee selected by Ross to administer the
Plan and to take such other actions as may be specified herein.
 
1.24 “Plan Year” means the calendar year.
 
1.25 “Pre-2005 Deferral Account” means the nonforfeitable value of a
Participant’s Deferral Account on December 31, 2004, together with the
Investment Gain or Loss attributable to such Account thereafter. A Participant’s
Account is nonforfeitable to the extent that the Participant is not required to
perform future services to be entitled to payment.
 
1.26 “Post-2004 Deferral Account” means the value of a Participant’s Deferral
Account less the value of the Participant’s Pre-2005 Deferral Account, together
with the credited Investment Gain or Loss attributable to such Account. The
Post-2004 Deferral Account shall be subject to Code section 409A and applicable
guidance thereunder.
 
1.27 “Ross” means Ross Stores, Inc., a Delaware corporation, and any successor
thereto.

 
3
 

--------------------------------------------------------------------------------

 


     
1.28 “Salary” means the base salary paid by the Employer, but shall not include
any other form of compensation, whether taxable or nontaxable, including, but
not limited to, bonuses, commissions, overtime and other forms of additional
compensation. Salary shall be calculated before reduction for compensation
deferred or contributed at the election of the Participant pursuant to Code
sections 125, 402(e)(3), or 402(h) under plans established by the Employer;
provided, however, that all such amounts will be included in Salary only to the
extent that had there been no such plan, the amount would have been payable in
cash to the Employee.
 
1.29 “Salary Deferral” or “Salary Deferral Amount” means the dollar amount or
percentage of Salary which a Participant elects to defer by making a Salary
Deferral Election pursuant to Article III.
 
1.30 “Salary Deferral Election” means an election to defer Salary as provided in
Section 3.1.
 
1.31 “Separation from Service” means a termination of the Participant’s
employment with the Employer, as determined under Code Section 409A and the
regulations thereunder other than death or Total Disability. A Participant on
military leave, sick leave, or other bona fide leave of absence shall not be
treated as having incurred a Separation from Service, provided that the leave
does not exceed six (6) months, or if longer, so long as the Participant retains
a right to reemployment with the Employer under an applicable statute or by
contract.
 
1.32 “Specified Employee” means a “key employee” (as defined under Code section
416(i) without regard to paragraph (5) thereof) for the applicable period, as
determined by the Plan Administrator in accordance with Treasury Regulation
section 1.409A-1(i).
 
1.33 “Termination Event” means a Participant’s Separation from Service, death or
Total Disability.
 
1.34 “Total Disability” or “Totally Disabled” means a Participant is either (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which can be expected to last for a continuous period of not less than
twelve (12) months, or (ii) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, is receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Employer. For purposes of
this Plan, a Participant shall be deemed Totally Disabled if determined to be
totally disabled by the Social Security Administration. A Participant shall also
be deemed Totally Disabled if determined to be disabled in accordance with the
applicable disability insurance program of the Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.
 
1.35 “Trust” means the legal entity created by the Trust Agreement.

 
4
 

--------------------------------------------------------------------------------

 


     
1.36 “Trust Agreement” means the Trust Agreement Under the Ross Stores, Inc.
Non-Qualified Deferred Compensation Plan effective November 1, 2002 between Ross
and Union Bank of California, N.A., a copy of which is attached hereto as
Exhibit A, as it may be amended from time to time.
 
1.37 “Trustee” means the original Trustee(s) named in the Trust Agreement and
any duly appointed successor or successors thereto.
 
1.38 “Unforeseeable Financial Emergency” means a severe financial hardship of
the Participant resulting from (i) an illness or accident of the Participant,
the Participant’s spouse, the Participant’s Beneficiary or a dependent of the
Participant (as defined in section 152 of the Code, without regard to section
152(b)(1), (b)(2) and (d)(1)(B) thereof), (ii) loss of the Participant’s
property due to casualty, or (iii) such other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined by the Plan Administrator based on the
relevant facts and circumstances. Examples of unforeseeable financial
emergencies include, the imminent foreclosure of or eviction from one’s primary
residence, the need to pay for medical expenses, or the need to pay for the
funeral expenses of a spouse, a Beneficiary or dependent. Examples of what are
not considered to be unforeseeable financial emergencies include the cost of
sending a child to college or the purchase of a home.

 
ARTICLE II
 
ELIGIBILITY
 

     
2.1 Eligibility. Eligibility for participation in the Plan shall be limited to a
select group of key management or highly compensated employees of the Employer
designated by the Plan Administrator, in its sole discretion, to participate in
the Plan, within the standard established under ERISA sections 201(2), 301(a)(3)
and 401(a)(1). Individuals who are in this select group shall be notified as to
their eligibility to participate in the Plan.
 
2.2 Commencement of Participation. An Eligible Employee shall begin
participation in the Plan on the date the Plan Administrator determines that the
Employee has met all enrollment requirements, including returning the required
Election Form and any other enrollment materials required by the Plan
Administrator within the specified time period. If an Employee fails to meet all
requirements established by the Plan Administrator within the period required,
the Employee shall not be eligible to participate in the Plan during such Plan
Year.
 
2.3 Cessation of Participation. Active participation in the Plan shall end on
the date of occurrence of a Termination Event or the date the Participant ceases
to be eligible under Section 2.1, whichever occurs first. No deferrals or
contributions shall be made after said date, but the Participant’s Deferral
Account shall continue to be credited or debited with deemed Investment Gains or
Losses pursuant to Article IV until all of the Benefits to which the Participant
is entitled are distributed to the Participant or his or her Beneficiary in
accordance with the terms of the Plan. Participation in the Plan shall cease
when all Benefits have been paid in full.

 
5
 

--------------------------------------------------------------------------------

 

ARTICLE III
 
DEFERRALS AND CONTRIBUTIONS
 

     
3.1 Salary Deferrals.
 
     (a) Annual Deferral. For each Plan Year, a Participant may make a Salary
Deferral Election to reduce his or her Salary by the Salary Deferral Amount set
forth in an Election Form duly executed and filed with the Employer, subject to
the limitations under Section 3.4. The election shall be made on an Election
Form which must be returned to the Employer no later than the December 31 prior
to the Plan Year in which the Salary will be earned. The Participant’s election
shall be irrevocable effective as of said December 31. The Salary Deferral
Amount shall not be paid to the Participant, but shall be withheld from the
Participant’s Salary and an equal amount shall be credited to the Participant’s
Deferral Account.
 
     (b) Election to Continue in Effect. Unless ceased or modified by a
subsequent Salary Deferral Election or cancelled pursuant to Section 3.3, the
Participant’s election shall continue in effect for all subsequent Plan Years
until the Participant ceases to be an Eligible Employee.
 
     (c) Initial Deferral Election. An Eligible Employee who first becomes
eligible to participate in the Plan on or after the beginning of a Plan Year may
make an election to defer the portion of his or her Salary attributable to
services to be performed after such election, provided that the Employee submits
an Election Form on or before the deadline established by the Plan
Administrator, which in no event shall be later than thirty (30) days after the
Employee first becomes eligible to participate in the Plan. Any such election
shall be irrevocable thirty (30) days after the Employee first becomes eligible
to participate in the Plan.
 
3.2 Bonus Deferrals.
 
     (a) Annual Deferral. For each Plan Year, a Participant may make a Bonus
Deferral Election to reduce his or her Annual Bonus by the Bonus Deferral Amount
set forth in an Election Form duly executed and filed with the Employer. The
election shall be made on an Election Form which must be returned to the
Employer no later than the December 31 prior to the Plan Year in which the Bonus
performance period will commence, except as permitted by Section 3.2(b). The
election shall be irrevocable effective as of said December 31. The Bonus
Deferral Amount shall not be paid to the Participant, but shall be withheld from
the Participant’s Annual Bonus and an equal amount shall be credited to the
Participant’s Deferral Account.

 
6
 

--------------------------------------------------------------------------------

 


     
     (b) Extended Deadline for Bonus Deferral Election. Notwithstanding Section
3.2(a), a Participant may make a Bonus Deferral Election by filing an Election
Form with the Employer no later than six (6) months before the end of the Bonus
performance period, provided that the following conditions are satisfied: (i)
the Participant has performed services continuously from the later of (A) the
beginning of the Bonus performance period or (B) the date the Bonus performance
criteria are established through the date of said election; and (ii) in no event
may an election to defer an Annual Bonus be made after such Annual Bonus has
become readily ascertainable. Any such election shall become irrevocable six (6)
months before the end of the twelve (12) month Bonus performance period.
 
     (c) Initial Deferral Election. An Eligible Employee who first becomes
eligible to participate in the Plan after the beginning of the Plan Year may
make a Bonus Deferral Election to defer the portion of his or her Bonus
attributable to services to be performed after such election, provided that the
Employee submits an Election Form on or before the deadline established by the
Plan Administrator, which in no event shall be later than thirty (30) days after
the Participant first becomes eligible to participate in the Plan. The portion
of the Bonus attributable to services performed after the date of the Bonus
Deferral Election (and the maximum amount that may be deferred) shall be
determined as follows: the total amount of the Bonus for the twelve (12) month
performance period shall be multiplied by a fraction, the numerator of which is
the number of days remaining in the Bonus performance period after the Bonus
Deferral Election is effective and the denominator of which is the total number
of days in the Bonus performance period.
 
     (d) Election to Continue in Effect. Unless ceased or modified by a
subsequent timely Bonus Deferral Election or cancelled pursuant to Section 3.3,
the Participant’s Bonus Deferral Election shall continue in effect until the
Participant ceases to be an Eligible Employee.
 
3.3 Cancellation of Salary and Bonus Deferral Election Due to 401(k) Plan
Hardship Distribution or Unforeseeable Emergency Withdrawal. Notwithstanding
anything in this Article III to the contrary, if during a Plan Year, a
Participant receives a hardship distribution under a plan described in section
401(k) of the Code that is maintained by the Employer, (1) the Participant’s
Salary Deferral Election and Bonus Deferral Election shall be cancelled in full
for the remainder of the Plan Year and the immediately following Plan Year. If a
Participant experiences an Unforeseeable Financial Emergency described in
Section 5.4, then the Participant’s Salary Deferral Election and Bonus Deferral
Election shall be cancelled in full for the remainder of the Plan Year and the
immediately following Plan Year. A Participant whose Salary Deferral Election
and/or Bonus Deferral Election is cancelled under this Section 3.3 may elect to
make a Salary Deferral Election and/or Bonus Deferral Election beginning after
the period of cancellation set forth in this Section.  

 
7
 

--------------------------------------------------------------------------------

 


     
3.4 Limitations on Deferrals. A Participant’s Salary and Bonus Deferrals with
respect to a Plan Year shall be reduced by the amount(s), if any, which may be
necessary:


                (i)       To satisfy all required income and employment tax
withholding and FICA contributions;       (ii)   To pay all contributions
elected by the Participant pursuant to the Ross employee stock purchase plan,
the cafeteria plan established pursuant to section 125 of the Code, and other
applicable compensation and benefit programs; and       (iii)   To satisfy all
garnishments or other amounts required to be withheld by applicable law or court
order.

 

     
3.5 Matching Contribution. A Matching Contribution may be credited to a
Participant’s Deferral Account in such amount and at such time as the Employer,
in its sole discretion, may determine and announce to the Participant. The
Employer reserves the right to change the formula by which Matching
Contributions are determined or to cease making Matching Contributions entirely
after notifying the Participant of such change or cessation.
 
3.6 Additional Contributions. Additional Contributions may be credited to a
Participant’s Deferral Account in such amounts and at such times as the
Employer, in its sole discretion, may determine and communicate to the
Participant. The Employer shall be under no obligation to continue to credit
Additional Contributions and may discontinue or change the amount of such
Additional Contributions at any time.
 
3.7 No Withdrawal. Except as permitted in Section 5.4 or, with respect to a
Participant’s Pre-2005 Deferral Account, as further permitted pursuant to
Appendix A, amounts credited to a Participant’s Deferral Account may not be
withdrawn by a Participant and shall be paid only upon a Termination Event.
 
3.8 Vesting. A Participant’s Deferral Account attributable to Salary Deferral
Amounts, Bonus Deferral Amounts and Matching Contributions shall be one hundred
percent (100%) vested at all times. A Participant’s Deferral Account
attributable to any Additional Contributions shall vest at such time or times as
the Compensation Committee of the Board shall specify in connection with any
such Additional Contributions.

 
ARTICLE IV
 
INVESTMENT GAIN OR LOSS ON DEFERRAL ACCOUNTS
 

     
4.1 Deferral Account. A Deferral Account shall be established and maintained for
each Participant to which shall be credited the Participant’s Salary Deferral
Amount, Bonus Deferral Amount, Matching Contributions (if applicable),
Additional Contributions (if applicable) and the deemed Investment Gain or Loss
as determined under this Article IV. The Participant’s Deferral Account shall be
charged with distributions from the Account and any charges which may be imposed
on the Deferral Account pursuant to the terms of the Plan. For a Participant who
received credits under this Plan prior to January 1, 2005, the Deferral Account
shall include both a Pre-2005 Deferral Account (which is exempt from Code
section 409A) and a Post-2004 Deferral Account (which is subject to Code section
409A).

 
8
 

--------------------------------------------------------------------------------

 


     
4.2 Deemed Investment Options.
 
     (a) The Plan Administrator shall designate one or more investments
alternatives available for hypothetical investment (“Deemed Investment
Options”). The Plan Administrator shall specify the particular investment
alternatives which shall constitute Deemed Investment Options, and-may, in its
sole discretion, change or add to the Deemed Investment Options; provided,
however, that the Plan Administrator shall notify Participants of any such
change prior to the effective date thereof.
 
     (b) Each Participant may select among the Deemed Investment Options and
specify the manner in which his or her Deferral Account shall be deemed to be
invested for purposes of determining Participant’s Investment Gain or Loss (the
“Deemed Investment Election”). The Plan Administrator shall establish and
communicate the rules, procedures and deadlines for making and changing Deemed
Investment Elections.
 
4.3 Investment Gain or Loss. Each Participant’s Deferral Account shall be
credited monthly, or more frequently as the Plan Administrator may specify, with
the deemed Investment Gain or debited with the deemed Investment Loss
attributable to his or her Deferral Account. The deemed Investment Gain or Loss
is the amount which the Participant’s Deferral Account would have earned or lost
if the amounts credited to the Deferral Account had, in fact, been invested in
the Deemed Investment Options, in accordance with the Participant’s Deemed
Investment Elections.

 
ARTICLE V
 
BENEFITS
 

     
5.1 Timing of Distribution with Respect to Post-2004 Deferral Account.
 
     (a) The amounts credited to a Participant’s Post-2004 Deferral Account
shall be paid (or payment shall commence) upon the Distribution Date following
the first Termination Event to occur. The Participant may elect, no later then
when he or she first makes a Salary Deferral Election and/or Bonus Deferral
Election with respect to his or her Post-2004 Deferral Account that the timing
of his or her payment shall be on the Distribution Date immediately following:
(i) his or her Separation from Service or (ii) one (1) year after his or her
Separation from Service.
 
     (b) Notwithstanding Section 5.1(a), if the Termination Event is the
Separation from Service of a Specified Employee, payment of the Participant’s
Post-2004 Account shall be made or commenced no earlier than on the first day
after the end of the six (6) month period following the Participant’s Separation
from Service.

 
9
 

--------------------------------------------------------------------------------

 


     
5.2 Method of Distribution with Respect to Post-2004 Deferral Account.
 
     (a) In General. Distributions of a Participant’s Post-2004 Deferral Account
may be made in any of the following optional forms of distribution, if the
Participant has so elected no later than the time the Participant first makes a
Salary Deferral Election and/or Bonus Deferral Election with respect to deferral
amounts in his or her Post-2004 Deferral Account: (i) a single lump sum payment
or (ii) substantially equal annual installments over a period not to exceed ten
(10) years.
 
     (b) Death Benefits. In the event a Participant dies before his or her
Post-2004 Deferral Account has been completely distributed and the Plan
Administrator receives proof satisfactory to it of the Participant’s death, the
Participant’s Benefits shall be paid to his or her Beneficiary in accordance
with the method of distribution specified in the Participant’s Distribution
Election in effect at the time of such Participant’s death.
 
     (c) Non-Election. If no Distribution Election has been properly made prior
to the Distribution Date, the Participant’s Benefits will be distributed in a
single lump sum on the Distribution Date.
 
5.3 Amendment of Distribution Election with Respect to Post-2004 Deferral
Account. A Participant may change a Distribution Election with respect to his or
her Post-2004 Deferral Account by filing an amended Distribution Election at
least twelve (12) months before the Distribution Date. Such amended Distribution
Election shall not be effective for a period of twelve (12) months after the
date on which the amended election is made. The new Distribution Date selected
by the Participant must be the first day of a Plan Year that is no sooner than
five (5) years from the date such payment would otherwise be made or commence.
 
5.4 Unforeseeable Financial Emergency. Notwithstanding any other provision of
the Plan to the contrary, with the consent of the Plan Administrator, a
Participant may withdraw up to one hundred percent (100%) of the amount credited
to his or her Deferral Account as may be required to meet an Unforeseeable
Financial Emergency of the Participant, provided that the entire amount
requested by the Participant is not reasonably available from other resources of
the Participant.
 
     (a) The withdrawal must be necessary to satisfy the Unforeseeable Financial
Emergency (which may include amounts necessary to pay any federal, state, local
or foreign income taxes or penalties reasonably anticipated to result from the
withdrawal) and no more may be withdrawn from the Participant’s Deferral Account
than is required to relieve the financial need after taking into account other
resources that are reasonably available to the Participant for this purpose.
 
     (b) The Participant must certify that the financial need cannot be
relieved: (i) through reimbursement or compensation by insurance or otherwise;
or (ii) by liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause severe financial hardship.

 
10
 

--------------------------------------------------------------------------------

 


     
     (c) In the event an Unforeseeable Financial Emergency withdrawal is
approved, payment shall be made to the Participant on a date elected solely at
the discretion of the Plan Administrator that is within sixty (60) days after
the date of approval by the Plan Administrator.
 
5.5 Distribution of Pre-2005 Deferral Account. A Participant may elect to
receive any portion of his or her Pre-2005 Deferral Account at the times and in
the forms described in Appendix A.
 
5.6 Qualified Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s Benefits under the Plan, the Plan Administrator
shall have the right to immediately distribute the spouse’s or former spouse’s
interest in the Participant’s Benefits under the Plan to such spouse or former
spouse.
 
5.7 Tax Withholding. All payments under this Article V shall be subject to all
applicable withholding for state and federal income tax and to any other
federal, state or local tax which may be applicable thereto.

 
ARTICLE VI
 
BENEFICIARIES
 

     
6.1 Designation of Beneficiary. The Participant shall have the right to
designate on such form as may be prescribed by the Plan Administrator, one or
more Beneficiaries and secondary Beneficiaries to receive any Benefits due under
Article V which may remain unpaid at the Participant’s death and shall have the
right at any time to revoke such designation and to substitute another such
Beneficiary.
 
6.2 No Designated Beneficiary. If, upon the death of the Participant, there is
no valid designation of Beneficiary, the Beneficiary shall be the Participant’s
estate.

 
ARTICLE VII
 
TRUST OBLIGATION TO PAY BENEFITS
 

     
7.1 Deferrals Held in Trust. An amount equal to Salary Deferral Amounts, Annual
Bonus Deferral Amounts and Matching Contributions, if any, made by or on behalf
of the Participant shall be transferred to the Trustee within thirty (30) days
after the applicable pay period or crediting date to be held pursuant to the
terms of the Trust Agreement.

 
11
 

--------------------------------------------------------------------------------

 


     
7.2 Benefits Paid From Trust. All benefits payable to a Participant hereunder
shall be paid by the Trustee to the extent of the assets held in the Trust by
the Trustee, and by the Employer to the extent the assets in the Trust are
insufficient to pay the Participant’s Benefits as provided under this Plan.
 
7.3 Trustee Investment Discretion. The Deemed Investment Options shall be for
the sole purpose of determining the deemed Investment Gain or Loss and neither
the Trustee nor the Employer shall have any obligation to invest the
Participants’ Deferral Account in the Deemed Investment Options or in any other
investment.
 
7.4 No Secured Interest. All deferrals and other amounts governed by the terms
of the Plan and the Trust Agreement, including all investments purchased with
such amounts and all income attributable thereto, shall remain (until
distributed to the Participant or Beneficiary) the property of the Employer as
provided under the Plan and the Trust Agreement and shall be subject to the
claims of the Employer’s general creditors in the event of the Employer’s
financial insolvency. No Participant or Beneficiary shall have any secured or
beneficial interest in any property, rights or investments held by the Employer
or the Trustee in connection with the Plan.

 
ARTICLE VIII
 
AMENDMENT AND TERMINATION
 

     
8.1 Amendment. This Plan may be amended by Ross at any time in its sole
discretion upon an action of a majority of the members of the Plan
Administrator; provided, however, that no amendment may be made which would
alter the irrevocable nature of an election or which would reduce the amount
credited to a Participant’s Deferral Account on the date of such amendment; and
provided further that no amendment which would affect the Trustee’s obligation
may be made without the Trustee’s consent.
 
8.2 Termination. Notwithstanding any other provision of this Plan to the
contrary, Ross, either (i) by action of its Board or (ii) with the approval of a
majority of the members of the Plan Administrator and the consent of either the
President or the Chief Executive Officer of Ross, reserves the right to
terminate the Plan in its entirety at any time upon fifteen (15) days’ notice to
the Participants. If the Plan is terminated, no new deferral elections or
Employer contributions shall be permitted, but the Deferral Accounts of the
Participants shall remain in the Plan and continue to be credited or debited
with deemed Investment Gains or Losses pursuant to Article IV until the Account
is distributed in accordance with Article V or Appendix A. Notwithstanding the
foregoing, upon termination of the Plan, all Post-2004 Deferral Accounts of
Participants shall be distributed in a single lump sum, subject to and in
accordance with rules established by the Employer deemed necessary to comply
with the applicable requirements and limitations of Treasury Regulation section
1.409A-3(j)(4)(ix). Any amounts remaining in the Trust after all Benefits have
been paid shall revert to the Employer.

 
12
 

--------------------------------------------------------------------------------

 

ARTICLE IX
 
MISCELLANEOUS
 

     
9.1 Administration. The Plan Administrator shall have full discretionary
authority to administer the Plan and to interpret its provisions. The Plan
Administrator shall have the discretion and authority to make, amend, interpret
and enforce all appropriate rules and regulations for the administration of the
Plan, and to decide any and all questions arising under the Plan, including
disputes regarding entitlement to benefits.
 
9.2 No Assignment. The right of any Participant, any Beneficiary, or any other
person to the payment of any benefits under this Plan shall not be assigned,
transferred, pledged or encumbered.
 
9.3 Successors. This Plan shall be binding upon and inure to the benefit of the
Employer, its successors and assigns and the Participant and his or her heirs,
executors, administrators and legal representatives.
 
9.4 No Employment Agreement. The terms and conditions of the Plan shall not be
deemed to constitute a contract of employment between the Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, with
or without cause, unless expressly provided in a written agreement or expressly
provided by law. Nothing in the Plan shall be deemed to give a Participant the
right to be retained in the service of the Employer, or to interfere with the
right of the Employer to discipline or discharge the Participant at any time.
 
9.5 Attorneys’ Fees. If the Employer, a Participant, any Beneficiary, or a
successor in interest to any of the foregoing, brings a legal action to enforce
any of the provisions of this Plan, the prevailing party in such legal action
shall be reimbursed by the other party for the prevailing party’s costs of such
legal action including, without limitation, reasonable fees of attorneys,
accountants and similar advisors and expert witnesses.
 
9.6 Disputes.
 
     (a) A person who believes that he or she is being denied a benefit to which
he or she is entitled under the Plan (hereinafter referred to as “Claimant”) may
file a written request for such benefit with the Plan Administrator, setting
forth his or her claim.
 
     (b) Upon receipt of a claim, the Plan Administrator shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Plan Administrator may,
however, extend the reply period for an additional ninety (90) days for special
circumstances provided it notifies the Claimant of the need and reason for the
extension and an anticipated decision date.

 
13
 

--------------------------------------------------------------------------------

 


     
     (c) If the claim is denied in whole or in part, the Plan Administrator
shall inform the Claimant in writing, using language calculated to be understood
by the Claimant, setting forth: (1) the specific reason or reasons for such
denial; (2) the specific reference to pertinent provisions of the Plan on which
such denial is based; (3) a description of any additional material or
information necessary for the Claimant to perfect his or her claim and an
explanation why such material or such information is necessary; (4) appropriate
information as to the steps to be taken if the Claimant wishes to submit the
claim for review; (5) the time limits for requesting a review under subsection
(d); and (6) such other information as may be required by applicable Department
of Labor regulations.
 
     (d) Within sixty (60) days after the receipt by the Claimant of the written
decision described above, the Claimant may make a request in writing for review
of the determination of the Plan Administrator. The Claimant or his or her duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Plan
Administrator. If the Claimant does not request a review within such sixty (60)
day period, he or she shall be barred and estopped from challenging the Plan
Administrator’s determination.
 
     (e) Within sixty (60) days after the Plan Administrator’s receipt of a
request for review, the Plan Administrator shall appoint a special review
committee, none of whose members shall be persons who reviewed or denied the
initial claim, to review the request after considering all materials presented
by the Claimant. If special circumstances require that the sixty (60) day time
period be extended, the special review committee will so notify the Claimant of
the need and reasons for the extension and an anticipated decision date. The
Plan Administrator will render the decision as soon as possible, but no later
than one hundred twenty (120) days after receipt of the request for review. The
decision of the special review committee must be written in a manner calculated
to be understood by the Claimant, and it must contain: (1) specific reasons for
the decision; (2) specific reference(s) to the pertinent Plan provisions upon
which the decision was based; (3) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and (4) a statement of
the Claimant’s right to bring a civil action under ERISA Section 502(a).
 
     (f) Any dispute or claim related to or arising out of this Plan shall,
subject to exhausting the claims and review procedures set forth in this Section
9.6, be fully and finally resolved by binding arbitration conducted by the
American Arbitration Association according to its Employee Benefit Claims
Arbitration Rules, the hearing to be held in Alameda County, California.
 
9.7 Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the State of California, the extent those laws are not preempted
by ERISA.

 
14
 

--------------------------------------------------------------------------------

 


     
9.8 Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
any Participant and the Employer other than those as set forth or provided for
herein or those documents expressly referred to herein as affecting this Plan.
 
9.9 Minor or Incompetent Beneficiary. If the Plan Administrator determines in
its discretion that a distribution is to be made to a minor or incompetent
Beneficiary, the Plan Administrator may direct payment to be made to the legal
guardian, legal representative or custodian of such person. The Plan
Administrator may require such proof as it determines appropriate of the
Beneficiary’s minority or incompetence before making any distribution. Payment
to the legal guardian, legal representative or custodian shall fully discharge
any liability under the Plan for such payment amount.

 
          IN WITNESS WHEREOF, Ross Stores, Inc. has caused this Third Amended
and Restated Ross Stores, Inc. Nonqualified Deferred Compensation Plan to be
executed this _________ day of ______________, 2008 by its duly authorized
officer effective December 31, 2008.
 
ROSS STORES, INC.
 
By:
 
   
Title:
 
   
Dated: 
 

 
15
 

--------------------------------------------------------------------------------

 

APPENDIX A
 
DISTRIBUTION OF PRE-2005 DEFERRAL ACCOUNTS
 
     The following provisions pertain solely to distribution of a Participant’s
Pre-2005 Deferral Account and supersede any inconsistent provisions of the Plan.
 
     A. Timing of Distribution. A Participant’s Pre-2005 Deferral Account shall
be paid (or payment shall commence) within a reasonable time after the earlier
to occur of (i) the Early Benefit Distribution Date, if the Participant elected
an Early Benefit Distribution, or (ii) a Termination Event. The Participant may
elect, no later then when he or she first makes a Salary Deferral Election
and/or Bonus Deferral Election with respect to his or her Pre-2005 Deferral
Account that the timing of his or her payment shall be on the Distribution Date
immediately following: (i) his or her Separation from Service or (ii) one (1)
year after his or her Separation from Service.
 
     B. Early Benefit Distribution.
 
          (i) Two-Year Advance Election. A Participant may elect an Early
Benefit Distribution by filing an Early Benefit Distribution Election at such
time and in such manner as the Plan Administrator shall specify. Such Early
Benefit Distribution Election shall specify an Early Benefit Distribution Date
which shall be no less than two (2) years from the date such Early Benefit
Distribution Election is made. Except as otherwise provided in this Appendix A,
the Early Benefit Distribution Election shall be irrevocable and shall apply to
the Participant’s entire Pre-2005 Deferral Account balance as of such Early
Benefit Distribution Date, or to such lesser dollar amount as may be specified
in the Early Benefit Distribution Election. A Participant who receives an Early
Benefit Distribution pursuant to an Early Benefit Distribution Election shall
automatically cease all deferrals and/or contributions under the Plan as of the
next Entry Date following the Early Benefit Distribution Date and may not resume
participation until a subsequent Entry Date after making a new deferral election
under Article III.
 

          
Example: Ms. X receives an Early Benefit Distribution on October 15, 2008.
Effective January 1, 2009, Ms. X must discontinue all deferrals to the Plan and
may not resume participation until January 1, 2010.
 
Example: Mr. Y receives an Early Benefit Distribution on June 30, 2009.
Effective January 1, 2010, Mr. Y must discontinue all deferrals to the Plan and
may not resume participation until January 1, 2011.

 
          (ii) Revocation of Early Benefit Distribution Election. A Participant
may revoke an Early Benefit Distribution Election, or an election made for an
early benefit distribution under the Ross Stores, Inc. Nonqualified Deferred
Compensation Plan adopted effective January 1, 1994, by filing a written
revocation at least twelve (12) months prior to the Early Benefit Distribution
Date specified in such Election.
 
1
 

--------------------------------------------------------------------------------

 

     C. Termination Event. Solely for purposes of this Appendix A, a Termination
Event shall also be deemed to occur on the last day of any period for which the
Participant receives compensation (including severance payments) from the
Employer which is paid through the Employer’s payroll system and which the
Employer reports as “wages” on Form W-2. The occurrence of a Termination Event
shall automatically revoke any Early Benefit Distribution Election made by the
Participant, if the Early Benefit Distribution Date specified in such Early
Benefit Distribution Election is after the date of the Termination Event. Upon
the occurrence of the first Termination Event to occur, the Participant’s
Pre-2005 Deferral Account shall be paid in one of the following methods as
specified in the Participant’s Distribution Election filed with the Plan
Administrator at the time of his or her Salary Deferral Election and/or Bonus
Deferral Election: (i) single lump sum or (ii) substantially equal annual
installments over a period not to exceed ten (10) years.
 
     A Participant may file an amended Distribution Election by the earlier of
(a) the end of the year prior to the scheduled Distribution Date or (b) six (6)
months before the scheduled Distribution Date. Any amendment which is filed
later than the requirements in the preceding sentence shall be null and void.
 
     In the event a Participant dies before his or her Benefits have been
completely distributed and the Plan Administrator receives proof satisfactory to
it of the Participant’s death, the Participant’s benefits shall be paid to his
or her Beneficiary in accordance with the method of distribution specified in
the Participant’s Distribution Election in effect at the time of such
Participant’s death.
 
     D. Early Withdrawal. Notwithstanding any other provision of the Plan, the
Participant may withdraw up to one hundred percent (100%) of his or her Pre-2005
Deferral Account. Upon such withdrawal, ten percent (10%) of the amount
withdrawn shall be forfeited and the Participant shall have no further right
thereto. The amount withdrawn, reduced by said forfeiture, shall be paid to the
Participant in a single lump sum. Effective on the next Entry Date, the
Participant shall be prohibited from making any deferrals or receiving any
contributions under the Plan until a subsequent Entry Date after making a new
deferral election under Article III.
 
     E. Termination of the Plan. The termination of the Plan shall automatically
revoke all outstanding Early Benefit Distribution Elections and all elections to
have Pre-2005 Deferral Accounts paid in installments. Upon the termination of
the Plan, all such Accounts shall be paid in a single lump sum as if the
Participant had voluntarily terminated employment on the date of Plan
termination.
 
2
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NONQUALIFIED DEFERRED COMPENSATION PLAN TRUST AGREEMENT
 
[Attach Trust Agreement]
 
1
 

--------------------------------------------------------------------------------